PeR Cueiam.
The State offered parol evidence of ownership and possession of the premises upon which the offenses charged in the indictments are alleged to have occurred. The court admitted the evidence over objection. However, substantially the same evidence was later admitted without objection — part of it brought out by defendant’s cross-examination. The objection, even if valid, was waived. The evidence was sufficient to carry the cases to the jury. Debatable questions of law are not raised by the assignments of error and discussion is not required. Examination of the record reveals
No error.